NUMBER 13-04-158-CR

COURT OF APPEALS

THIRTEENTH DISTRICT OF TEXAS

CORPUS CHRISTI - EDINBURG




JORGE LUIS MEDRANO A/K/A 
JORGE LUIS FRAGA MEDRANO,                                        Appellant,

v.

THE STATE OF TEXAS,                                                      Appellee.




On appeal from the 138th District Court of Cameron County, Texas.




CONCURRING MEMORANDUM OPINION

Before Justices Rodriguez, Castillo and Garza
Concurring Memorandum Opinion by Justice Castillo

         The State asserts, in part, that appellant Jorge Luis Medrano entered a "cold
plea."  I agree for the reasons stated in Perez v. State, 129 S.W.3d 282, 286 (Tex.
App.–Corpus Christi 2004, no pet.), Ramirez v. State, 89 S.W.3d 222, 226 (Tex.
App.–Corpus Christi 2002, no pet.), and Dorsey v. State, 55 S.W.2d 227, 234 (Tex.
App.–Corpus Christi 2001, no pet.).  Thus, viewing the evidence in the light most
favorable to the trial court's ruling, respectfully, I conclude that Medrano entered a
plea without the benefit of an agreed punishment recommendation.  See id. 
Accordingly, I agree that the trial court did not abuse its discretion by denying
Medrano’s request to withdraw his guilty plea.  See Dorsey, 55 S.W.2d at 234.    
 
                                                               ERRLINDA CASTILLO
                                                               Justice

Do not publish.
Tex. R. App. P. 47.2(b).

Concurring Memorandum Opinion delivered 
and filed this 19th day of May, 2005.